DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of record, Jenny Ko, on 12/09/2021 and 12/13/2021.

The application has been amended as follows: 
Amend Claim 1:
1. (currently amended) A method for acoustic radiation force impulse scanning by an ultrasound system, the method comprising: 
transmitting, by the ultrasound system and from an ultrasound transducer, a transmit beam as an acoustic radiation force impulse, wherein the transmit beam is generated with a plurality of element waveforms that are continuous over time, wherein each of the plurality of the element waveforms comprise a plurality of cycles, wherein an absolute value of a peak positive pressure of the transmit beam is at least 1.2 times an absolute value of a peak negative pressure of the transmit beam within the same cycle at a focal location of the transmit beam, and wherein more than one of the plurality of cycles of each of the plurality of the element waveforms have an absolute value of peak positive amplitude of the element waveform of at least 1.2 times an absolute value of peak negative amplitude of the element waveform within the same cycle; 
tracking, by the ultrasound system using the ultrasound transducer, displacement of tissue, the displacement being in response to the acoustic radiation force impulse; and 
generating an image, the image being a function of the displacement of the tissue.
Amend Claim 2:
2. (currently amended) The method of claim 1 wherein the transmitting comprises transmitting the transmit beam where the absolute value of the peak positive pressure is at least 2.0 times the absolute value of the peak negative pressure within the same cycle.
Cancel Claim 3.
3. (canceled).
Amend Claim 4:
4. (currently amended) The method of claim 1 [[3]] wherein the transmitting comprises transmitting with each of the plurality of the element waveforms having one hundred or more cycles with at least 1/3 of the one hundred or more cycles having the absolute value of the peak positive amplitude of the element waveform at least 1.2 times the absolute value of the peak negative amplitude of the element waveform within the same cycle.
Amend Claim 5:
5. (currently amended) The method of claim 1 [[3]] wherein the generating comprises generating, for each of a plurality of elements of a transmit aperture of the ultrasound transducer, a first waveform at a center frequency and a second waveform at a second harmonic frequency of the center frequency and forming one of the plurality of the element waveforms for each of the elements of the plurality of the elements by combination of the first and second waveforms such that every other cycle of the plurality of the cycles has the peak positive amplitude of the element waveform at least 1.2 times the absolute value of the peak negative amplitude of the element waveform within the same cycle.
Amend Claim 6:
6. (currently amended) The method of claim 1 wherein the transmitting comprises transmitting the transmit beam having fundamental frequency and second harmonic frequency components aligned to form the absolute value of the peak positive pressure at the at least 1.2 times the absolute value of the peak negative pressure within the same cycle at the focal location.
Amend Claim 7:
7. (currently amended) The method of claim 1 wherein the tracking comprises tracking a shear wave generated by the acoustic radiation force impulse.
Amend Claim 8:
8. (currently amended) The method of claim 1 wherein the generating comprises generating the image with pixels modulated as a function of the displacement of the tissue in a two or three-dimensional field.
Amend Claim 9:
9. (currently amended) An ultrasound system for acoustic radiation force impulse scanning, the system comprising: 
an ultrasound transducer for transmitting an acoustic radiation force impulse in a patient; 
a transmit beamformer configured to generate a plurality of electrical waveforms for the acoustic radiation force impulse, each of the electrical waveforms of the plurality of the electrical waveforms as generated having multiple cycles and a ratio of positive to negative peak voltage within the same cycle of at least 1.5 for at least about 1/2 of the cycles; 

a processor configured to estimate displacement of the tissue in the patient over time as a function of the output data; and 
a display operable to display an image, the image being a function of the displacement.
Amend Claim 15:
15. (currently amended) A method for imaging by an ultrasound system, the method comprising: 
transmitting, by the ultrasound system, a plurality of acoustic waveforms from a plurality of elements, respectively, of an ultrasound transducer, each of the acoustic waveforms of the plurality of the acoustic waveforms comprising a plurality of cycles and an absolute peak positive pressure and an absolute peak negative pressure within the same cycle for at least 1/2 of the plurality of the cycles, the plurality of the acoustic waveforms causing a plurality of displacements of tissue; and 
shear wave imaging from the plurality of the displacements.
Amend Claim 16:
16. (currently amended) The method of claim 15 wherein the shear wave imaging comprises tracking, by the ultrasound system using the ultrasound transducer, the plurality of the displacements of the tissue and generating an image from the plurality of the displacements.
Amend Claim 17:
17. (currently amended) The method of claim 15 wherein the transmitting comprises transmitting with the acoustic waveforms of the plurality of acoustic waveforms having a ratio of the absolute peak positive pressure to the absolute peak negative pressure within the same cycle of at least 1.5 for the at least 1/2 of the plurality of the cycles.
Amend Claim 18:
18. (currently amended) The method of claim 15 wherein the transmitting comprises transmitting with the acoustic waveforms of the plurality of acoustic waveforms having a ratio of the absolute peak positive pressure to the absolute peak negative pressure within the same cycle of at least 2 for about 1/2 of the plurality of the cycles, the beamformer generated asymmetry formed by combination of phase-aligned fundamental and second harmonic electrical waves.
Amend Claim 19:
19. (currently amended) The method of claim 15 wherein the transmitting comprises transmitting with superposition of a plurality of separately generated electrical waveforms.

REASONS FOR ALLOWANCE
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent Claims 1, 9, and 15, the prior art, such as newly cited Labyed (US 2019/0298312 A1) and Hazard et al. (US 2010/0069751 A1), discloses asymmetry between peak positive and peak negative amplitudes.
The prior art does not teach or suggest that more than one of the plurality of cycles of each of the plurality of the element waveforms have an absolute value of peak positive amplitude of the element waveform of at least 1.2 times an absolute value of peak negative amplitude of the element waveform within the same cycle, or that each of the plurality of the electrical waveforms as generated have a ratio of positive to negative peak voltage within the same cycle of at least 1.5 for at least about 1/2 of the cycles, or that each of the plurality of the acoustic waveforms have a beamformer generated within the same cycle for at least 1/2 of the plurality of the cycles, in combination with the other claimed elements.
The dependent Claims 2, 4-8, 10-14, and 16-19 are allowable due to their dependency on independent Claims 1, 9, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793